Name: Commission Implementing Regulation (EU) No 1156/2014 of 29 October 2014 correcting the Slovenian version of Commission Regulation (EC) No 1135/2009 imposing special conditions governing the import of certain products originating in or consigned from China, and repealing Commission Decision 2008/798/EC (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: international trade;  foodstuff;  plant product;  Asia and Oceania;  health;  trade
 Date Published: nan

 30.10.2014 EN Official Journal of the European Union L 309/29 COMMISSION IMPLEMENTING REGULATION (EU) No 1156/2014 of 29 October 2014 correcting the Slovenian version of Commission Regulation (EC) No 1135/2009 imposing special conditions governing the import of certain products originating in or consigned from China, and repealing Commission Decision 2008/798/EC (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b) thereof, Whereas: (1) The Slovenian language version of Commission Regulation (EC) No 1135/2009 (2) contains one repetitive error, i.e. the term feed and food business operators is erroneous. Therefore a correction of the Slovenian language version is necessary. The other language versions are not affected. (2) Regulation (EC) No 1135/2009 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Slovenian language version. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 31, 1.2.2002, p. 1. (2) Commission Regulation (EC) No 1135/2009 of 25 November 2009 imposing special conditions governing the import of certain products originating in or consigned from China, and repealing Commission Decision 2008/798/EC (OJ L 311, 26.11.2009, p. 3).